DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/06/2021.
Applicant’s election without traverse of Claims 1-8 in the reply filed on 05/06/2021 is acknowledged.
Response to Amendment
The amendment filed on 12/10/2021 has been entered. Claim(s) 1, 3-14 is/are pending in the application. Applicant’s amendments to the claims have overcome each and every objection and/or 112(b) rejection previously set forth in the office action mailed 09/20/2021. 
	


Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1 and 5, the claimed limitation of “improved metal oxide fine particles” is considered indefinite as is it unclear what would constitute an improved metal oxide fine particles, as it is unclear if applicant is merely stating the improvement arise from the way they were prepared or otherwise where infringement would occur as an “improvement”. Claims 3-4, and 6-8 are rejected as indefinite from their dependency on Claims 1 and 5. 


Allowable Subject Matter
Claims 1 and 5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 3-4, 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Yan et al. as used in the office action mailed 09/20/2021, which teaches a method of producing a surface-modified abrasive particles including functionally coated oxides. However, the prior art fails to teach or suggest the claimed limitation of “wherein the average particle diameter of the metal oxide fine particles is 1 nm or more and 50 nm or less, wherein the coating with the carboxylic acid compound and/or the carboxylate carried out to improved metal oxide fine particles, the improved metal oxide fine particles being prepared in a solution or a suspension containing a compound having an amide structure, or being dispersed in a presence of a dispersion medium comprising a compound having an amide structure, wherein the compound having the amide structure include a compound represented by the following formula (SO0) wherein in the formula (s01), Rsol and RsO2 are each independently an alkyl group having 1 or more and 3 or less carbon atoms, RsO3 is a group represented by the following formula (SO1- 1) or the following formula (SO1-2): (S01-1) (S01-2) wherein, in the formula (SO1-1), RSO4 is a hydrogen atom or a hydroxyl group, RsO5 and Rs06 are each independently an alkyl group having 1 or more and 3 or less carbon atoms, and wherein in the formula (SO1-2), Rs07 and RsOS are each independently hydrogen atom or an alkyl group having 1 or more and 3 or less carbon atoms.” Therefore, the claimed invention is considered novel and non-obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO D MORALES/Examiner, Art Unit 1738                                                                                                                                                                                                        
                                                                                                                                                                                   /ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736